EXHIBIT BOARD RESOLUTION OF UNICAPITAL AQUISITION CORP FOR THE APPROVAL OF MERGER BETWEEN UNICAPITAL ACQUISITION CORP, A DELAWARE CORPORATION AND TAI PAN HOLDING, INC., A DELAWARE CORPORATION BY UNANIMOUS WRITTEN CONSENT OF THE BOARD OF DIRECTORS AND MAJORITY SHAREHOLDERS DULY PASSED ON MARCH 11, 2009 The undersigned, being the members of the Board of Directors, (“The Board”) and majority shareholder of Unicapital Acquisition Corp., a Delaware corporation (the “Corporation”), hereby approve and adopt the following preambles and resolutions by written consent pursuant to the Delaware General Corporation Law: AGREEMENT
